 In theMatter of ROMECABLE CORPORATIONandINTERNATIONAL Asso-CIATION OF MACHINISTS A. F. L.Case No. 3-R-8 9.-Decided September 12, 1944Evans, Stevens and Evans,byMr. Arthur S. Evans,of Rome, N. Y.,for the Company.Messrs. Daniel J. Omer,of Buffalo, N. Y., andAlfred Hayes,ofUtica, N. Y., for the I. A. M.Mr. James De Bella,of Rome, N. Y., for the Interstate.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Internatio11al Association of Ma-chinists, A. F. L., herein called the I. A. M., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Rome Cable Corporation, Rome, N. Y., herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Peter J. Crotty, Trial Examiner.Said hearing was held at Rome, N. Y., on August 4, 1944.. The Com-pany and the I. A. M. appeared and participated; Interstate Copperand BrassWorkers Union, affiliated with Confederated Unions ofAmerica, herein called Interstate, appeared specially.'All partiesi On March 22, 1943, Interstate filed a petition in Case No.3-11564 seeking certificationfor the employees in a production and maintenance unit.Pursuant to a consent agree-ment, an election was conducted wherein Interstate was defeated.The petition was dis-missed on April 21, 1943.Thereafter,on November 17, 1943, Interstate filed a petition inCase No. 3-8-711 seeking certification as bargaining agent.of the Company'smaintenanceand yard employees.The Regional Director on December 31, 1943, refused to institute aninvestigation.Interstate made no request to the Board for a review of the action of theRegional Director.The I.A. M. was not involved in the foregoing proceedings.Interstatewas served with Notice of Hearing in the instant case and appeared specially to move thedismissal of the petition of the I. A. M.on the ground that the unit sought herein was in-appropriate in view of the Regional Director's refusal to institute an investigation pur-suant to the petition filed by Interstate on November 17, 1943. Interstate stated that itdid not desire to appear on the ballot in any election the Board might direct.The TrialExaminer reserved rulings for the Board on this motion;the motion to dismiss is herebydenied.58 N. L.R. B., No. 40.197 198DECISIONSOF, NATIONALLABOR RELATIONS BOARDwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed .2All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following;FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRome Cable Corporation is a New York corporation having its officeand plant in Rome, New York. It is engaged in the manufactureand processing of bare and insulated wires, cables, and special projectsof ignition leads.During the last fiscal year, it used, at its Rome,New York, plant raw materials valued at in excess of $10,000,000, ofwhich approximately 90 percent represents shipments made to theRome, New York, plant, from points outside the State of New York.During the same period, the Company manufactured at its Rome,New York, plant, finished products valued at in excess of $16,000,000,of which approximately 90 percent represents shipments to pointsoutside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists,affiliatedwith the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.InterstateCopper andBrass Workers Union,affiliatedwith Con-federated Unions of America, is a labor organizationadmitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the I. A. M.as the exclusive bargaining representative of its maintenance andyard employees until the I. A. M. has been certifiedby theBoard inan appropriate unit.2 Subsequent to the hearing,' the Company filed a. motion to correct the record.Therewere objections thereto by the I. A. M. Since there appears to be nothing prejudicial tothe interest of the I. A. M., in the corrections requested by the Company, the motion ishereby granted. ROMECABLE CORPORATION199A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. A. M.3 represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation of -employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe I. A. M. petitions for a unit comprising all the maintenanceemployees of the Company, including machinists, machinists' helpers,mechanics, mechanics' helpers, toolmakers, plmbers, electricians, car-penters, oilers, firemen, reel-shop employees, yard labor, but excludingforemen, assistant foremen, and all other supervisors.The Companycontends that the only unit appropriate would be one including boththe production and maintenance employees.The maintenance em-ployees are in a building separate from that housing all productionworkers, with exception of the receiving department which is con-nected with the maintenance building.The maintenance employeeshave a separate locker room, a separate time clock for their use, andare under the separate supervision of the master mechanic and themaintenance foremen.They are all paid on an hourly basis, whereasthe majority of the production employees are paid on a piece workbasis.There is little or no interchange between the maintenance andproduction employees.We lave held that mainten'anc'e employees canfunction separately from the production employees for the purposesof collective bargain ing.4In view of the foregoing, we are of theopinion that the employees here involved likewise constitute a sepa-rate appropriate unit.We find that all maintenance employees, including machinists, ma-chinists' helpers, mechanics, mechanics' helpers,,toolmakers, plumbers,electricians, electricians' helpers, welders, carpenters, oilers, firemen,reel-shop employees and yard labor, but excluding foremen, assistantforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3 The Field Examiner reportedthat the I. A\i. submitted 83 authorization cards ; thatthe names of 78 persons appearingon the cards were listed on the Company'spay roll ofJune 17,1944,which contained the names of117 employeesin the appropriate unit; andthat thecards were dated May and June 19444Matter'of-RohmedHaas Conepany,51 N L R B .1232 ,Matter ofAmericanSteelFoundries,51 N L R.B. 78;Matterof Fisher Cleveland A,rciaftDivision, General MotorsCorporation,53 N. LR. B 657. 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to 'the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rome Cable Cor-poration, Rome, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during the saidpay-roll period because they were Ill of on vacation 'or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Association of Machinists, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.